           Case 2:14-cr-00309-TLN-EFB Document 212 Filed 05/05/20 Page 1 of 1


 1 ERIN J. RADEKIN, SBN 214964
   1001 G Street, Suite 107
 2 Sacramento, CA 95814
   Telephone: (916) 504-3931
 3 Facsimile: (916) 447-2988
   Email: erinjradekin@gmail.com
 4
   Attorney for Movant
 5 CARISSA CARPENTER

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:14-CR-00309-TLN-EFB-1
12                               Respondent,
                                                       ORDER
13                         v.
14   CARISSA CARPENTER ,
15                               Movant.
16

17                                                 ORDER
18
            For the reasons set forth in the accompanying motion and declaration of counsel, and good cause
19
     appearing, Attorney Erin J. Radekin’s present appointment is expanded so that she may represent
20
     Carissa Carpenter in an emergency motion for compassionate release under the First Step Act pursuant
21

22 to 18 U.S.C. § 3582(c)(1)(A).

23 IT IS SO ORDERED.

24 Dated: May 5, 2020

25

26
                                Troy L. Nunley
27                              United States District Judge
28

                                                       1
30
